Modified opinion by
Judge Winn.
On reconsideration of this case we conclude that the following words should! be stricken from instruction 5 directed to be given on another trial: “and the only damages for which he may recover since said date are such damages if any as resulted from changes occurring since said date in the conditions at the place named by plaintiff. (See C., St. L. & N. O. R. R. Co. v. Hoover, 147 Ky. 37.)
We have reviewed the cases bearing on these matters in M. H. & E. R. R. Co. v. Graham this day decided and have in the opinion in that case indicated the principles to be applied in such cases. In so far as there may be any expressions in any former ■ opinion inconsistent with what is there stated they are disapproved.
Whole court sitting.